 



Exhibit 10.1

              2004 EQUITY INCENTIVE PLAN     (HYPERION LOGO)
[f05421a0542100.gif]   as enacted by the Board of Directors and approved by the
Stockholders     11.10.04    

1. Purpose of this Plan

The purpose of this 2004 Equity Incentive Plan is to enhance the long-term
stockholder value of Hyperion Solutions Corporation, by offering opportunities
to eligible individuals to participate in the growth in value of the equity of
Hyperion Solutions Corporation.

2. Definitions and Rules of Interpretation

          2.1 Definitions.

               This Plan uses the following defined terms:



  (a)   “Administrator” means the Board or the Committee, or any officer or
employee of the Company to whom the Board or the Committee delegates authority
to administer this Plan.     (b)   “Affiliate” means a “parent” or “subsidiary”
(as each is defined in Section 424 of the Code) of the Company and any other
entity that the Board or Committee designates as an “Affiliate” for purposes of
this Plan.     (c)   “Applicable Law” means any and all laws of whatever
jurisdiction, within or without the United States, and the rules of any stock
exchange or quotation system on which Shares are listed or quoted, applicable to
the taking or refraining from taking of any action under this Plan, including
the administration of this Plan and the issuance or transfer of Awards or Award
Shares.     (d)   “Award” means a Stock Award (e.g. restricted stock unit
award), Cash Award, or Option granted in accordance with the terms of this Plan.
    (e)   “Award Agreement” means the document evidencing the grant of an Award.
    (f)   “Award Shares” means Shares covered by an outstanding Award or
purchased under an Award.     (g)   “Awardee” means: (i) a person to whom an
Award has been granted, including a holder of a Substitute Award and (ii) a
person to whom an Award has been transferred in accordance with all applicable
requirements of Sections 6.5, 7(h), and 17.     (h)   “Board” means the Board of
Directors of the Company.     (i)   “Brio Plan Shares” means the Shares, which
were originally reserved for issuance under the Brio Software, Inc. 1998 Stock
Option Plan and 1998 Directors’ Stock Option Plan but that were not issued or
subject to options as of the consummation of the transactions contemplated by
that certain Agreement and Plan of Merger and Reorganization dated July 23,
2002, among parties including the Company and Brio Software, Inc., on a
post-converted basis under such agreement, and became available for issuance
pursuant to the Former Plan.     (j)   “Cash Award” means the right to receive
cash as described in Section 8.3.     (k)   “Change in Control” means any
transaction or event that the Board specifies as a Change in Control under
Section 10.4.     (l)   “Code” means the Internal Revenue Code of 1986.    
(m)   “Committee” means a committee composed of Company Directors appointed in
accordance with the Company’s charter documents and Section 4.     (n)  
“Company” means Hyperion Solutions Corporation, a Delaware corporation.    
(o)   “Company Director” means a member of the Board.     (p)   “Consultant”
means an individual who, or an employee of any entity that, provides bona fide
services to the Company or an Affiliate not in connection with the offer or sale
of securities in a capital-raising transaction, but who is not an Employee.    
(q)   “Director” means a member of the Board or a member of the board of
directors of an Affiliate.

               
2004 Equity Incentive Plan
    Page 1 of 16

 



--------------------------------------------------------------------------------



 



  (r)   “Divestiture” means any transaction or event that the Board specifies as
a Divestiture under Section 10.5.     (s)   “Domestic Relations Order” means a
“domestic relations order” as defined in, and otherwise meeting the requirements
of, Section 414(p) of the Code, except that reference to a “plan” in that
definition shall be to this Plan.     (t)   “Effective Date” means the later of
the date on which this Plan is approved by the Company’s stockholders and the
date on which this Plan is approved by the Board.     (u)   “Employee” means a
regular employee of the Company or an Affiliate, including an officer or an
individual who is also a Director, who is treated as an employee in the
personnel records of the Company or an Affiliate, but not individuals who are
classified by the Company or an Affiliate as: (i) leased from or otherwise
employed by a third party, (ii) independent contractors, or (iii) intermittent
or temporary workers. The Company’s or an Affiliate’s classification of an
individual as an “Employee” (or as not an “Employee”) for purposes of this Plan
shall not be altered retroactively even if that classification is changed
retroactively for another purpose as a result of an audit, litigation or
otherwise. An Awardee shall not cease to be an Employee due to transfers between
locations of the Company, or between the Company and an Affiliate, or to any
successor to the Company or an Affiliate that assumes the Awardee’s Options
under Section 10. Neither service as a Director nor receipt of a director’s fee
shall be sufficient to make a Director an “Employee.”     (v)   “Exchange Act”
means the Securities Exchange Act of 1934.     (w)   “Executive” means, if the
Company has any class of any equity security registered under Section 12 of the
Exchange Act, an individual who is subject to Section 16 of the Exchange Act or
who is a “covered employee” under Section 162(m) of the Code, in either case
because of the individual’s relationship with the Company or an Affiliate. If
the Company does not have any class of any equity security registered under
Section 12 of the Exchange Act, “Executive” means any (i) Director, (ii) officer
elected or appointed by the Board, or (iii) beneficial owner of more than 10% of
any class of the Company’s equity securities.     (x)   “Expiration Date” means,
with respect to an Award, the date stated in the Award Agreement as the
expiration date of the Award or, if no such date is stated in the Award
Agreement, then the last day of the maximum exercise period for the Award,
disregarding the effect of an Awardee’s Termination or any other event that
would shorten that period.     (y)   “Fair Market Value” means the value of
Shares as determined under Section 18.2.     (z)   “Former Plan” means the
Company’s 1995 Stock Option/Stock Issuance Plan.     (aa)   “Fundamental
Transaction” means any transaction or event described in Section 10.3.    
(bb)   “Grant Date” means the date the Administrator approves the grant of an
Award. However, if the Administrator specifies that an Award’s Grant Date is a
future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied.    
(cc)   “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option under Section 422 of the Code and designated as an
Incentive Stock Option in the Award Agreement for that Option.     (dd)  
“Nonstatutory Option” means any Option other than an Incentive Stock Option.    
(ee)   “Non-Employee Director” means any person who is a member of the Board but
is not an Employee of the Company or any Affiliate of the Company and has not
been an Employee of the Company or any Affiliate of the Company at any time
during the preceding twelve months. Service as a Director does not in itself
constitute employment for purposes of this definition.     (ff)   “Objectively
Determinable Performance Condition” shall mean a performance condition (i) that
is established (A) at the time an Award is granted or (B) no later than the
earlier of (1) 90 days after the beginning of the period of service to which it
relates, or (2) before the elapse of 25% of the period of service to which it
relates, (ii) that is uncertain of achievement at the time it is established,
and (iii) the achievement of which is determinable by a third party with
knowledge of the relevant facts. Examples of measures that may be used in
Objectively Determinable Performance Conditions include net order dollars, net
profit dollars, net profit growth, net revenue dollars, revenue growth,
individual performance, earnings per share, return on assets, return on equity,
and other financial objectives, objective customer satisfaction indicators and
efficiency measures, each with respect to the Company and/or an Affiliate or
individual business unit.     (gg)   “Officer” means an officer of the Company
as defined in Rule 16a-1 adopted under the Exchange Act.

               
2004 Equity Incentive Plan
    Page 2 of 16

 



--------------------------------------------------------------------------------



 





  (hh)   “Option” means a right to purchase Shares of the Company granted under
this Plan.     (ii)   “Option Price” means the price payable under an Option for
Shares, not including any amount payable in respect of withholding or other
taxes.

  (jj)   “Option Shares” means Shares covered by an outstanding Option or
purchased under an Option.     (kk)   “Plan” means this 2004 Equity Incentive
Plan of Hyperion Solutions Corporation.     (ll)   “Purchase Price” means the
price payable under a Stock Award for Shares, not including any amount payable
in respect of withholding or other taxes.     (mm)    “Rule 16b-3” means
Rule 16b-3 adopted under Section 16(b) of the Exchange Act.     (nn)  
“Securities Act” means the Securities Act of 1933.     (oo)   “Share” means a
share of the common stock of the Company or other securities substituted for the
common stock under Section 10.     (pp)   “Stock Award” means an offer by the
Company to sell shares subject to certain restrictions pursuant to the Award
Agreement as described in Section 8.2 or, as determined by the Committee, a
notional account representing the right to be paid an amount based on Shares.  
  (qq)   “Substitute Award” means a Substitute Option or Substitute Stock Award
granted in accordance with the terms of this Plan.     (rr)   “Substitute
Option” means an Option granted in substitution for, or upon the conversion of,
an option granted by another entity to purchase equity securities in the
granting entity.     (ss)   “Substitute Stock Award” means a Stock Award granted
in substitution for, or upon the conversion of, a stock award granted by another
entity to purchase equity securities in the granting entity.     (tt)  
“Termination” means that the Awardee has ceased to be, with or without any cause
or reason, an Employee, Director or Consultant. However, unless so determined by
the Administrator, or otherwise provided in this Plan, “Termination” shall not
include a change in status from an Employee, Consultant or Director to another
such status. An event that causes an Affiliate to cease being an Affiliate shall
be treated as the “Termination” of that Affiliate’s Employees, Directors, and
Consultants.

          2.2 Rules of Interpretation. Any reference to a “Section,” without
more, is to a Section of this Plan. Captions and titles are used for convenience
in this Plan and shall not, by themselves, determine the meaning of this Plan.
Except when otherwise indicated by the context, the singular includes the plural
and vice versa. Any reference to a statute is also a reference to the applicable
rules and regulations adopted under that statute. Any reference to a statute,
rule or regulation, or to a section of a statute, rule or regulation, is a
reference to that statute, rule, regulation, or section as amended from time to
time, both before and after the Effective Date and including any successor
provisions.

3. Shares Subject to this Plan; Term of this Plan

          3.1 Number of Award Shares. The Shares issuable under this Plan shall
only be those Shares available for grant under the Former Plan (including
(a) Shares which were subject to previous awards under the Former Plan but which
become available for subsequent grant under the terms of the Former Plan and
(b) Brio Plan Shares) plus an additional 1,500,000 Shares. The number of Shares
initially reserved for issuance over the term of this Plan shall be increased by
those Shares that are restored pursuant to the decision of the Board or
Committee pursuant to Section 6.4(a) to deliver only such Shares as are
necessary to award the net Share appreciation. Except as required by applicable
law, Shares shall not reduce the number of Shares reserved for issuance under
this Plan until the earlier of the date such Shares are vested pursuant to the
terms of the applicable Award or the actual date of delivery of the Shares to
the Awardee. Also, if an Award later terminates or expires without having been
exercised in full, the maximum number of shares that may be issued under this
Plan shall be increased by the number of Shares that were covered by, but not
purchased under, that Award.

          3.2 Source of Shares. Award Shares may be: (a) Shares that have never
been issued, (b) Shares that have been issued but are no longer outstanding, or
(c) Shares that are outstanding and are acquired to discharge the Company’s
obligation to deliver Award Shares.

          3.3 Term of this Plan.



  (a)   This Plan shall be effective on, and Awards may be granted under this
Plan on and after the Effective Date.     (b)   Subject to the provisions of
Section 14, Awards may be granted under this Plan for a period of ten years from
the earlier of the date on which the Board approves this Plan and the date the
Company’s

               
2004 Equity Incentive Plan
    Page 3 of 16

 



--------------------------------------------------------------------------------



 



     stockholders approve this Plan. Accordingly, Awards may not be granted
under this Plan after the ten-year anniversary of the earlier of those dates.

4. Administration

          4.1 General.



  (a)   The Board shall have ultimate responsibility for administering this
Plan. The Board may delegate certain of its responsibilities to a Committee,
which shall consist of at least two members of the Board. The Board or the
Committee may further delegate its responsibilities to any Employee of the
Company or any Affiliate. Where this Plan specifies that an action is to be
taken or a determination made by the Board, only the Board may take that action
or make that determination. Where this Plan specifies that an action is to be
taken or a determination made by the Committee, only the Committee may take that
action or make that determination. Where this Plan references the
“Administrator,” the action may be taken or determination made by the Board, the
Committee, or other Administrator. However, only the Board or the Committee may
approve grants of Awards to Executives, and an Administrator other than the
Board or the Committee may grant Awards only within the guidelines established
by the Board or Committee. Moreover, all actions and determinations by any
Administrator are subject to the provisions of this Plan.     (b)   So long as
the Company has registered and outstanding a class of equity securities under
Section 12 of the Exchange Act, the Committee shall consist of Company Directors
who are “Non-Employee Directors” as defined in Rule 16b-3 and, after the
expiration of any transition period permitted by Treasury Regulations
Section 1.162-27(h)(3), who are “outside directors” as defined in Section 162(m)
of the Code.

          4.2 Authority of the Board or the Committee. Subject to the other
provisions of this Plan, the Board or the Committee shall have the authority to:



  (a)   grant Awards, including Substitute Awards;     (b)   determine the Fair
Market Value of Shares;     (c)   determine the Option Price and the Purchase
Price of Awards;     (d)   select the Awardees;     (e)   determine the times
Awards are granted;     (f)   determine the number of Shares subject to each
Award;     (g)   determine the methods of payment that may be used to purchase
Award Shares;     (h)   determine the methods of payment that may be used to
satisfy withholding tax obligations;     (i)   determine the other terms of each
Award, including but not limited to the time or times at which Awards may be
exercised, whether and under what conditions an Award is assignable, and whether
an Option is a Nonstatutory Option or an Incentive Stock Option;     (j)  
modify or amend any Award;     (k)   authorize any person to sign any Award
Agreement or other document related to this Plan on behalf of the Company;    
(l)   determine the form of any Award Agreement or other document related to
this Plan, and whether that document, including signatures, may be in electronic
form;     (m)   interpret this Plan and any Award Agreement or document related
to this Plan;     (n)   correct any defect, remedy any omission, or reconcile
any inconsistency in this Plan, any Award Agreement or any other document
related to this Plan;     (o)   adopt, amend, and revoke rules and regulations
under this Plan, including rules and regulations relating to sub-plans and Plan
addenda;     (p)   adopt, amend, and revoke special rules and procedures which
may be inconsistent with the terms of this Plan, set forth (if the Administrator
so chooses) in sub-plans regarding (for example) the operation and
administration of this Plan and the terms of Awards, if and to the extent
necessary or useful to accommodate non-U.S. Applicable Laws and practices as
they apply to Awards and Award Shares held by, or granted or issued to, persons
working or resident outside of the United States or employed by Affiliates
incorporated outside the United States;     (q)   determine whether a
transaction or event should be treated as a Change in Control, a Divestiture or
neither;

               
2004 Equity Incentive Plan
    Page 4 of 16

 



--------------------------------------------------------------------------------



 



  (r)   determine the effect of a Fundamental Transaction and, if the Board
determines that a transaction or event should be treated as a Change in Control
or a Divestiture, then the effect of that Change in Control or Divestiture; and
    (s)   make all other determinations the Administrator deems necessary or
advisable for the administration of this Plan.

          4.3 Scope of Discretion. Subject to the provisions of this
Section 4.3, on all matters for which this Plan confers the authority, right or
power on the Board, the Committee, or other Administrator to make decisions,
that body may make those decisions in its sole and absolute discretion. Those
decisions will be final, binding and conclusive. In making its decisions, the
Board, Committee or other Administrator need not treat all persons eligible to
receive Awards, all Awardees, all Awards or all Award Shares the same way.
Notwithstanding anything herein to the contrary, and except as provided in
Section 14.3, the discretion of the Board, Committee or other Administrator is
subject to the specific provisions and specific limitations of this Plan, as
well as all rights conferred on specific Awardees by Award Agreements and other
agreements.

5. Persons Eligible to Receive Awards

          5.1 Eligible Individuals. Awards (including Substitute Awards) may be
granted to, and only to, Employees, Directors and Consultants, including to
prospective Employees, Directors and Consultants conditioned on the beginning of
their service for the Company or an Affiliate. However, Incentive Stock Options
may only be granted to Employees, as provided in Section 7(g).

          5.2 Section 162(m) Limitation.



  (a)   Options. Subject to the provisions of this Section 5.2, for so long as
the Company is a “publicly held corporation” within the meaning of Section
162(m) of the Code: (i) no Employee may be granted one or more Options within
any fiscal year of the Company under this Plan to purchase more than 700,000
Shares under Options, subject to adjustment pursuant to Section 10 and
(ii) Options may be granted to an Executive only by the Committee (and,
notwithstanding anything to the contrary in Section 4.1(a), not by the Board).
If an Option is cancelled without being exercised or if the Option Price of an
Option is reduced, that cancelled or repriced Option shall continue to be
counted against the limit on Awards that may be granted to any individual under
this Section 5.2. Notwithstanding anything herein to the contrary, a new
Employee of the Company or an Affiliate shall be eligible to receive up to a
maximum of 1,200,000 Shares under Options in the calendar year in which they
commence employment, subject to adjustment pursuant to Section 10.     (b)  
Cash Awards and Stock Awards. Any Cash Award or Stock Award intended as
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code must vest or become exercisable contingent on the achievement of one
or more Objectively Determinable Performance Conditions. The Committee shall
have the discretion to determine the time and manner of compliance with Section
162(m) of the Code.

6. Terms and Conditions of Options


The following rules apply to Options granted pursuant to this Section 6.

          6.1 Price. No Option may have an Option Price less than the Fair
Market Value of the Shares on the Grant Date.

          6.2 Term. No Option shall be exercisable after its Expiration Date. No
Option may have an Expiration Date that is more than six years after its Grant
Date. Additional provisions regarding the term of Incentive Stock Options are
provided in Sections 7(a) and 7(e).

          6.3 Vesting. Options shall be vested and exercisable in accordance
with a schedule related to the Grant Date, the date the Optionee’s directorship,
employment or consultancy begins, or a different date specified in the Option
Agreement provided, however, Options shall not vest or be exercisable within a
six month period starting on the Grant Date.

          6.4 Form and Method of Payment.



  (a)   The Board or Committee shall determine the acceptable form and method of
payment for exercising an Option. So long as variable accounting pursuant to
“APB 25” does not apply and the Board or

               
2004 Equity Incentive Plan
    Page 5 of 16

 



--------------------------------------------------------------------------------



 



      Committee otherwise determines there is no material adverse accounting
consequence at the time of exercise, the Board or Committee may require the
delivery in Shares for the value of the net appreciation of the Shares at the
time of exercise over the exercise price. The difference between full number of
Shares covered by the exercised portion of the Award and the number of Shares
actually delivered shall be restored to the amount of Shares reserved for
issuance under Section 3.1.     (b)   Acceptable forms of payment for all Option
Shares are cash, check or wire transfer, denominated in U.S. dollars except as
specified by the Administrator for non-U.S. Employees or non-U.S. sub-plans.    
(c)   In addition, the Administrator may permit payment to be made by any of the
following methods:



  I.   OTHER SHARES, OR THE DESIGNATION OF OTHER SHARES, WHICH (A) ARE “MATURE”
SHARES FOR PURPOSES OF AVOIDING VARIABLE ACCOUNTING TREATMENT UNDER GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (GENERALLY MATURE SHARES ARE THOSE THAT HAVE BEEN
OWNED BY THE OPTIONEE FOR MORE THAN SIX MONTHS ON THE DATE OF SURRENDER), AND
(B) HAVE A FAIR MARKET VALUE ON THE DATE OF SURRENDER EQUAL TO THE OPTION PRICE
OF THE SHARES AS TO WHICH THE OPTION IS BEING EXERCISED;     II.   PROVIDED THAT
A PUBLIC MARKET EXISTS FOR THE SHARES, CONSIDERATION RECEIVED BY THE COMPANY
UNDER A PROCEDURE UNDER WHICH A LICENSED BROKER-DEALER ADVANCES FUNDS ON BEHALF
OF AN OPTIONEE OR SELLS OPTION SHARES ON BEHALF OF AN OPTIONEE (A “CASHLESS
EXERCISE PROCEDURE”), PROVIDED THAT IF THE COMPANY EXTENDS OR ARRANGES FOR THE
EXTENSION OF CREDIT TO AN OPTIONEE UNDER ANY CASHLESS EXERCISE PROCEDURE, NO
OFFICER OR DIRECTOR MAY PARTICIPATE IN THAT CASHLESS EXERCISE PROCEDURE;    
III.   CANCELLATION OF ANY DEBT OWED BY THE COMPANY OR ANY AFFILIATE TO THE
OPTIONEE BY THE COMPANY INCLUDING WITHOUT LIMITATION WAIVER OF COMPENSATION DUE
OR ACCRUED FOR SERVICES PREVIOUSLY RENDERED TO THE COMPANY; AND     IV.   ANY
COMBINATION OF THE METHODS OF PAYMENT PERMITTED BY ANY PARAGRAPH OF THIS SECTION
6.4.     v.   The Administrator may also permit any other form or method of
payment for Option Shares permitted by Applicable Law.

          6.5 Nonassignability of Options. Except as determined by the
Administrator, no Option shall be assignable or otherwise transferable by the
Optionee except by will or by the laws of descent and distribution. However,
Options may be transferred and exercised in accordance with a Domestic Relations
Order and may be exercised by a guardian or conservator appointed to act for the
Optionee. Incentive Stock Options may only be assigned in compliance with
Section 7(h).

          6.6 Substitute Options. The Board may cause the Company to grant
Substitute Options in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger, tender offer,
or other similar transaction) or of all or a portion of the assets of any
entity. Any such substitution shall be effective on the effective date of the
acquisition. Substitute Options may be Nonstatutory Options or Incentive Stock
Options. Unless and to the extent specified otherwise by the Board, Substitute
Options shall have the same terms and conditions as the options they replace,
except that (subject to the provisions of Section 10) Substitute Options shall
be Options to purchase Shares rather than equity securities of the granting
entity and shall have an Option Price determined by the Board.

          6.7 Repricings. Options may not be repriced, replaced or regranted
through cancellation or modification without stockholder approval.

7. Incentive Stock Options

The following rules apply only to Incentive Stock Options and only to the extent
these rules are more restrictive than the rules that would otherwise apply under
this Plan. With the consent of the Optionee, or where this Plan provides that an
action may be taken notwithstanding any other provision of this Plan, the
Administrator may deviate from the requirements of this Section, notwithstanding
that any Incentive Stock Option modified by the Administrator will thereafter be
treated as a Nonstatutory Option.

               
2004 Equity Incentive Plan
    Page 6 of 16

 



--------------------------------------------------------------------------------



 



  (a)   The Expiration Date of an Incentive Stock Option shall not be later than
six years from its Grant Date, with the result that no Incentive Stock Option
may be exercised after the expiration of six years from its Grant Date.    
(b)   No Incentive Stock Option may be granted more than ten years from the date
this Plan was approved by the Board.     (c)   Options intended to be incentive
stock options under Section 422 of the Code that are granted to any single
Optionee under all incentive stock option plans of the Company and its
Affiliates, including incentive stock options granted under this Plan, may not
vest at a rate of more than $100,000 in Fair Market Value of stock (measured on
the grant dates of the options) during any calendar year. For this purpose, an
option vests with respect to a given share of stock the first time its holder
may purchase that share, notwithstanding any right of the Company to repurchase
that share. Unless the administrator of that option plan specifies otherwise in
the related agreement governing the option, this vesting limitation shall be
applied by, to the extent necessary to satisfy this $100,000 rule, treating
certain stock options that were intended to be incentive stock options under
Section 422 of the Code as Nonstatutory Options. The stock options or portions
of stock options to be reclassified as Nonstatutory Options are those with the
highest option prices, whether granted under this Plan or any other equity
compensation plan of the Company or any Affiliate that permits that treatment.
This Section 7(c) shall not cause an Incentive Stock Option to vest before its
original vesting date or cause an Incentive Stock Option that has already vested
to cease to be vested.     (d)   In order for an Incentive Stock Option to be
exercised for any form of payment other than those described in Section 6.4(b),
that right must be stated at the time of grant in the Option Agreement relating
to that Incentive Stock Option.     (e)   Any Incentive Stock Option granted to
a Ten Percent Stockholder, must have an Expiration Date that is not later than
five years from its Grant Date, with the result that no such Option may be
exercised after the expiration of five years from the Grant Date. A “Ten Percent
Stockholder” is any person who, directly or by attribution under Section 424(d)
of the Code, owns stock possessing more than ten percent of the total combined
voting power of all classes of stock of the Company or of any Affiliate on the
Grant Date.     (f)   The Option Price of an Incentive Stock Option shall never
be less than the Fair Market Value of the Shares at the Grant Date. The Option
Price for the Shares covered by an Incentive Stock Option granted to a Ten
Percent Stockholder shall never be less than 110% of the Fair Market Value of
the Shares at the Grant Date.     (g)   Incentive Stock Options may be granted
only to Employees. If an Optionee changes status from an Employee to a
Consultant, that Optionee’s Incentive Stock Options become Nonstatutory Options
if not exercised within the time period described in Section 7(i) (determined by
treating that change in status as a Termination solely for purposes of this
Section 7(g)).     (h)   No rights under an Incentive Stock Option may be
transferred by the Optionee, other than by will or the laws of descent and
distribution. During the life of the Optionee, an Incentive Stock Option may be
exercised only by the Optionee. The Company’s compliance with a Domestic
Relations Order, or the exercise of an Incentive Stock Option by a guardian or
conservator appointed to act for the Optionee, shall not violate this
Section 7(h).     (i)   An Incentive Stock Option shall be treated as a
Nonstatutory Option if it remains exercisable after, and is not exercised
within, the three-month period beginning with the Optionee’s Termination for any
reason other than the Optionee’s death or disability (as defined in Section
22(e) of the Code). In the case of Termination due to disability, an Incentive
Stock Option shall be treated as a Nonstatutory Option if it remains exercisable
after, and is not exercised within, one year after the Optionee’s Termination.
In the case of Termination due to death, an Incentive Stock Option shall
continue to be treated as an Incentive Stock Option while it remains
exercisable.     (j)   An Incentive Stock Option may only be modified by the
Board.

               
2004 Equity Incentive Plan
    Page 7 of 16

 



--------------------------------------------------------------------------------



 



8. Stock Awards and Cash Awards

          8.1 Reserved.

          8.2 Stock Awards. The following rules apply to all Stock Awards:



  (a)   General. Total Stock Awards shall not exceed 785,000 Shares plus such
restricted stock awards which do not vest and are repurchased by the Company
pursuant to the Former Plan. The specific terms and conditions of a Stock Award
applicable to the Awardee shall be provided for in the Award Agreement. The
Award Agreement shall state the number of Shares that the Awardee shall be
entitled to receive or purchase, the terms and conditions on which the Shares
shall vest, the price to be paid, whether Shares are to be delivered at the time
of grant or at some deferred date specified in the Award Agreement (e.g. a
restricted stock unit award agreement), whether the Award is payable solely in
Shares, cash or either and, if applicable, the time within which the Awardee
must accept such offer. The offer shall be accepted by execution of the Award
Agreement. The Administrator may require that all Shares subject to a right of
repurchase or risk of forfeiture be held in escrow until such repurchase right
or risk of forfeiture lapses. The grant or vesting of a Stock Award may be made
contingent on the achievement of Objectively Determinable Performance
Conditions.     (b)   Right of Repurchase. If so provided in the Award
Agreement, Award Shares acquired pursuant to a Stock Award may be subject to
repurchase by the Company or an Affiliate if not vested in accordance with the
Award Agreement.     (c)   Form of Payment. The Administrator shall determine
the acceptable form and method of payment for exercising a Stock Award.
Acceptable forms of payment for all Award Shares are cash, check or wire
transfer, denominated in U.S. dollars except as specified by the Administrator
for non-U.S. sub-plans. In addition, the Administrator may permit payment to be
made by any of the methods permitted with respect to the exercise of Options
pursuant to Section 6.4.     (d)   Nonassignability of Stock Awards. Except as
determined by the Administrator, no Stock Award shall be assignable or otherwise
transferable by the Awardee except by will or by the laws of descent and
distribution. Notwithstanding anything to the contrary herein, Stock Awards may
be transferred and exercised in accordance with a Domestic Relations Order.    
(e)   Substitute Stock Award. The Board may cause the Company to grant
Substitute Stock Awards in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger) or all or a
portion of the assets of any entity. Unless and to the extent specified
otherwise by the Board, Substitute Stock Awards shall have the same terms and
conditions as the stock awards they replace, except that (subject to the
provisions of Section 10) Substitute Stock Awards shall be Stock Awards to
purchase Shares rather than equity securities of the granting entity and shall
have a Purchase Price that, as determined by the Board in its sole and absolute
discretion, properly reflects the substitution. Any such Substituted Stock Award
shall be effective on the effective date of the acquisition.

          8.3 Cash Awards. The following rules apply to all Cash Awards:

Cash Awards may be granted either alone, in addition to, or in tandem with other
Awards granted under this Plan. After the Administrator determines that it will
offer a Cash Award, it shall advise the Awardee, by means of an Award Agreement,
of the terms, conditions and restrictions related to the Cash Award.

9. Exercise of Awards

          9.1 In General. An Award shall be exercisable in accordance with this
Plan and the Award Agreement under which it is granted.

          9.2 Time of Exercise. Options and Stock Awards shall be considered
exercised when the Company receives: (a) written notice of exercise from the
person entitled to exercise the Option or Stock Award, (b) full payment, or
provision for payment, in a form and method approved by the Administrator, for
the Shares for which the Option or Stock Award is being exercised, and (c) with
respect to Nonstatutory Options, payment, or provision for payment, in a form
approved by the Administrator, of all applicable withholding taxes due upon
exercise. An Award may not be exercised for a fraction of a Share.

               
2004 Equity Incentive Plan
    Page 8 of 16

 



--------------------------------------------------------------------------------



 



          9.3 Issuance of Award Shares. The Company shall issue Award Shares in
the name of the person properly exercising the Award. If the Awardee is that
person and so requests, the Award Shares shall be issued in the name of the
Awardee and the Awardee’s spouse. The Company shall endeavor to issue Award
Shares promptly after an Award is exercised or after the Grant Date of a Stock
Award, as applicable. Until Award Shares are actually issued, as evidenced by
the appropriate entry on the stock register of the Company or its transfer
agent, the Awardee will not have the rights of a stockholder with respect to
those Award Shares, even though the Awardee has completed all the steps
necessary to exercise the Award. No adjustment shall be made for any dividend,
distribution, or other right for which the record date precedes the date the
Award Shares are issued, except as provided in Section 10.

          9.4 Termination.



  (a)   In General. Except as provided in an Award Agreement or in writing by
the Administrator, including in an Award Agreement, and as otherwise provided in
Sections 9.4(b), (c), (d) and (e) after an Awardee’s Termination, the Awardee’s
Awards shall be exercisable to the extent (but only to the extent) they are
vested on the date of that Termination and only during the three months after
the Termination, but in no event after the Expiration Date. To the extent the
Awardee does not exercise an Award within the time specified for exercise, the
Award shall automatically terminate. Unless waived by the Company’s Human
Resources department (which determination may be made on a case by case basis
without any requirement to consider whether or not this provision was waived in
any previous case whether similar or not, except that the Company’s Human
Resources department may not exercise such discretion with respect to a person
who is or within six months of his termination was a reporting person for
purposes of Section 16 of the Exchange Act), in the event the Awardee is
terminated by the Company for Cause, any vested Options which are unexercised as
of the date of Awardee’s Termination shall expire and become unexercisable
thereafter. In the case of persons subject to Section 16 of the Exchange Act,
such waiver must be made by the Board or Committee if so required under the
rules of the Exchange Act. For purposes of this Section 9.4, Cause shall mean
the commission of any act of fraud, embezzlement or dishonesty by the Awardee,
any unauthorized use or disclosure by such person of confidential information or
trade secrets of the Company, or any other intentional misconduct by such person
adversely affecting the business or affairs of the Company in a material manner.
The foregoing definition shall not be deemed to be inclusive of all the acts or
omissions which the Company may consider as grounds for the dismissal or
discharge of any Awardee or other person in the service of the Company.    
(b)   Leaves of Absence. Unless otherwise provided in the Award Agreement, no
Award may be exercised more than three months after the beginning of a leave of
absence, other than a personal or medical leave approved by an authorized
representative of the Company with employment guaranteed upon return. Awards
shall not continue to vest during a leave of absence, unless otherwise
determined by the Administrator with respect to an approved personal or medical
leave with employment guaranteed upon return.     (c)   Death or Disability.
Unless otherwise provided by the Administrator, if an Awardee’s Termination is
due to death or disability (as determined by the Administrator with respect to
all Awards other than Incentive Stock Options and as defined by Section 22(e) of
the Code with respect to Incentive Stock Options), all Awards of that Awardee to
the extent exercisable at the date of that Termination may be exercised for one
year after that Termination, but in no event after the Expiration Date. In the
case of Termination due to death, an Award may be exercised as provided in
Section 17. In the case of Termination due to disability, if a guardian or
conservator has been appointed to act for the Awardee and been granted this
authority as part of that appointment, that guardian or conservator may exercise
the Award on behalf of the Awardee. Death or disability occurring after an
Awardee’s Termination shall not cause the Termination to be treated as having
occurred due to death or disability. To the extent an Award is not so exercised
within the time specified for its exercise, the Award shall automatically
terminate.     (d)   Divestiture. If an Awardee’s Termination is due to a
Divestiture, the Board may take any one or more of the actions described in
Section 10.3 or 10.4 with respect to the Awardee’s Awards.     (e)  
Administrator Discretion. Notwithstanding the provisions of Section 9.4 (a)-(e),
the Plan Administrator shall have complete discretion, exercisable either at the
time an Award is granted or at any time while the Award remains outstanding, to:

               
2004 Equity Incentive Plan
    Page 9 of 16

 



--------------------------------------------------------------------------------



 



  I.   EXTEND THE PERIOD OF TIME FOR WHICH THE AWARD IS TO REMAIN EXERCISABLE
FOLLOWING THE AWARDEE’S TERMINATION, FROM THE LIMITED EXERCISE PERIOD OTHERWISE
IN EFFECT FOR THAT AWARD TO SUCH GREATER PERIOD OF TIME AS THE ADMINISTRATOR
SHALL DEEM APPROPRIATE, BUT IN NO EVENT BEYOND THE EXPIRATION DATE; AND/OR    
II.   PERMIT THE AWARD TO BE EXERCISED DURING THE APPLICABLE POST-TERMINATION
EXERCISE PERIOD, NOT ONLY WITH RESPECT TO THE NUMBER OF VESTED SHARES FOR WHICH
SUCH AWARD MAY BE EXERCISABLE AT THE TIME OF THE AWARDEE’S TERMINATION BUT ALSO
WITH RESPECT TO ONE OR MORE ADDITIONAL INSTALLMENTS IN WHICH THE AWARDEE WOULD
HAVE VESTED HAD THE AWARDEE NOT BEEN SUBJECT TO TERMINATION.



  (f)   Consulting or Employment Relationship. Nothing in this Plan or in any
Award Agreement, and no Award or the fact that Award Shares remain subject to
repurchase rights, shall: (A) interfere with or limit the right of the Company
or any Affiliate to terminate the employment or consultancy of any Awardee at
any time, whether with or without cause or reason, and with or without the
payment of severance or any other compensation or payment, or (B) interfere with
the application of any provision in any of the Company’s or any Affiliate’s
charter documents or Applicable Law relating to the election, appointment, term
of office, or removal of a Director.

10. Certain Transactions and Events

          10.1 In General. Except as provided in this Section 10, no change in
the capital structure of the Company, merger, sale or other disposition of
assets or a subsidiary, change in control, issuance by the Company of shares of
any class of securities or securities convertible into shares of any class of
securities, exchange or conversion of securities, or other transaction or event
shall require or be the occasion for any adjustments of the type described in
this Section 10. Additional provisions with respect to the foregoing
transactions are set forth in Section 14.3.

          10.2 Changes in Capital Structure. In the event of any stock split,
reverse stock split, recapitalization, combination or reclassification of stock,
stock dividend, spin-off, extraordinary cash or other property dividend or
similar change to the capital structure of the Company (not including a
Fundamental Transaction or Change in Control), the Board shall make whatever
adjustments it concludes are appropriate to: (a) the number and type of Awards
that may be granted under this Plan, (b) the number and type of Options that may
be granted to any individual under this Plan, (c) the Purchase Price of any
Stock Award, (d) the Option Price and number and class of securities issuable
under each outstanding Option, and (e) the repurchase price of any securities
substituted for Award Shares that are subject to repurchase rights. The specific
adjustments shall be determined by the Board. Unless the Board specifies
otherwise, any securities issuable as a result of any such adjustment shall be
rounded down to the next lower whole security. The Board need not adopt the same
rules for each Award or each Awardee.

          10.3 Fundamental Transactions. Except for grants to Non-Employee
Directors pursuant to Section 11 herein, in the event of (a) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption shall be binding on all
Participants), (b) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (c) the sale of all or
substantially all of the assets of the Company, or (d) the acquisition, sale, or
transfer of more than 50% of the outstanding shares of the Company by tender
offer or similar transaction (each, a “Fundamental Transaction”), any or all
outstanding Awards may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement shall be
binding on all participants under this Plan. In the alternative, the successor
corporation may substitute equivalent Awards or provide substantially similar
consideration to participants as was provided to stockholders (after taking into
account the existing provisions of the Awards). The successor corporation may
also issue, in place of outstanding Shares held by the participants,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the participant. In the event such successor
corporation (if any) does not assume or substitute Awards, as provided above,
pursuant to a transaction described in this Subsection 10.3, the vesting with
respect

               
2004 Equity Incentive Plan
    Page 10 of 16

 



--------------------------------------------------------------------------------



 



to such Awards shall fully and immediately accelerate or the repurchase rights
of the Company shall fully and immediately terminate, as the case may be, so
that the Awards may be exercised or the repurchase rights shall terminate
before, or otherwise in connection with the closing or completion of the
Fundamental Transaction or event, but then terminate. Notwithstanding anything
in this Plan to the contrary, the Committee may, in its sole discretion, provide
that the vesting of any or all Award Shares subject to vesting or right of
repurchase shall accelerate or lapse, as the case may be, upon a transaction
described in this Section 10.3. If the Committee exercises such discretion with
respect to Options, such Options shall become exercisable in full prior to the
consummation of such event at such time and on such conditions as the Committee
determines, and if such Options are not exercised prior to the consummation of
the Fundamental Transaction, they shall terminate at such time as determined by
the Committee. Subject to any greater rights granted to participants under the
foregoing provisions of this Section 10.3, in the event of the occurrence of any
Fundamental Transaction, any outstanding Awards shall be treated as provided in
the applicable agreement or plan of merger, consolidation, dissolution,
liquidation, or sale of assets.

          10.4 Changes of Control. The Board may also, but need not, specify
that other transactions or events constitute a “Change in Control”. The Board
may do that either before or after the transaction or event occurs. Examples of
transactions or events that the Board may treat as Changes of Control are:
(a) any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Exchange Act, acquires securities holding 30% or more of the
total combined voting power or value of the Company, or (b) as a result of or in
connection with a contested election of Company Directors, the persons who were
Company Directors immediately before the election cease to constitute a majority
of the Board. In connection with a Change in Control, notwithstanding any other
provision of this Plan, the Board may, but need not, take any one or more of the
actions described in Section 10.3. In addition, the Board may extend the date
for the exercise of Awards (but not beyond their original Expiration Date). The
Board need not adopt the same rules for each Award or each Awardee.
Notwithstanding anything in this Plan to the contrary, in the event of an
involuntary Termination of services for any reason other than death, disability
or Cause, within 18 months following the consummation of a Fundamental
Transaction or Change in Control, any Awards, assumed or substituted in a
Fundamental Transaction or Change in Control, which are subject to vesting
conditions and/or the right of repurchase in favor of the Company or a successor
entity, shall accelerate fully so that such Award Shares are immediately
exercisable upon Termination or, if subject to the right of repurchase in favor
of the Company, such repurchase rights shall lapse as of the date of
Termination. Such Awards shall be exercisable for a period of one (1) year
following termination, but in no event after the Expiration Date.

          10.5 Divestiture. If the Company or an Affiliate sells or otherwise
transfers equity securities of an Affiliate to a person or entity other than the
Company or an Affiliate, or leases, exchanges or transfers all or any portion of
its assets to such a person or entity, then the Board may specify that such
transaction or event constitutes a “Divestiture”. In connection with a
Divestiture, notwithstanding any other provision of this Plan, the Board may,
but need not, take one or more of the actions described in Section 10.3 or 10.4
with respect to Awards or Award Shares held by, for example, Employees,
Directors or Consultants for whom that transaction or event results in a
Termination. The Board need not adopt the same rules for each Award or Awardee.

          10.6 Dissolution. If the Company adopts a plan of dissolution, the
Board may cause Awards to be fully vested and exercisable (but not after their
Expiration Date) before the dissolution is completed but contingent on its
completion and may cause the Company’s repurchase rights on Award Shares to
lapse upon completion of the dissolution. The Board need not adopt the same
rules for each Award or each Awardee. Notwithstanding anything herein to the
contrary, in the event of a dissolution of the Company, to the extent not
exercised before the earlier of the completion of the dissolution or their
Expiration Date, Awards shall terminate immediately prior to the dissolution.

          10.7 Cut-Back to Preserve Benefits. If the Administrator determines
that the net after-tax amount to be realized by any Awardee, taking into account
any accelerated vesting, termination of repurchase rights, or cash payments to
that Awardee in connection with any transaction or event set forth in this
Section 10 would be greater if one or more of those steps were not taken or
payments were not made with respect to that Awardee’s Awards or Award Shares,
then, at the election of the Awardee, to such extent, one or more of those steps
shall not be taken and payments shall not be made.

               
2004 Equity Incentive Plan
    Page 11 of 16

 



--------------------------------------------------------------------------------



 



11. Non-Employee Director Awards

          11.1 Non-Employee Director Awards.



  (a)   General. Awards may be granted pursuant to this Section 11.1 to:
(i) each Non-Employee Director who is first elected or appointed to the Board at
any time after the Effective Date, and (ii) commencing in 2004, on the date of
each annual meeting of stockholders, each individual who is to continue serving
as a Non-Employee Director, provided, however, that such individual has served
as a Non-Employee Director for at least six (6) months. Subject to this Section
11.1, the Committee shall determine the terms of each such Award, including,
without limitation, the type of Award, the number of Shares subject to such
Award, the Option Price (but not below the Fair Market Value at the date of
grant), of any such Awards, the term of the Award (which shall not exceed six
years) and the time or times at which any such Awards may be exercised.    
(b)   Termination of Service. Except as otherwise provided in Section 11.3,
after Awardee ceases to serve as a Non-Employee Director, Employee or Consultant
(the “Cessation Date”) Awards granted pursuant to Section 11.1 held by the
Awardee on the Cessation Date shall be exercisable to the extent (but only to
the extent) they are vested on the Cessation Date and only during the twelve
months after such Cessation Date, but in no event after the Expiration Date. To
the extent the Awardee does not exercise an Award within the twelve months after
the Cessation Date, the Award shall automatically terminate. In the case of a
cessation of service due to death, an Award may be exercised as provided in
Section 17. In the case of a cessation of service due to disability, if a
guardian or conservator has been appointed to act for the Awardee and been
granted this authority as part of that appointment, that guardian or conservator
may exercise the Award on behalf of the Awardee. Death or disability occurring
after an Awardee’s cessation of service shall not cause the cessation of service
to be treated as having occurred due to death or disability.     (c)   Board
Discretion. The Awards under this Section 11.1 are not intended as the exclusive
Awards that may be made to Non-Employee Directors under this Plan. The Board
may, in its discretion, amend the Plan with respect to the terms of the Awards
herein, may add or substitute other Awards or may temporarily or permanently
suspend Awards hereunder, all without approval of the Company’s stockholders.

          11.2 Reserved.

          11.3 Certain Transactions and Events.



  (a)   In the event of a Fundamental Transaction while the Awardee remains a
Non-Employee Director, the Shares at the time subject to each outstanding Option
held by such Awardee pursuant to Section 11, but not otherwise vested, shall
automatically vest in full so that each such Option shall, immediately prior to
the effective date of the Fundamental Transaction, become exercisable for all
the Shares as fully vested Shares and may be exercised for any or all of those
vested Shares. Immediately following the consummation of the Fundamental
Transaction, each Option shall terminate and cease to be outstanding, except to
the extent assumed by the successor corporation (or Affiliate thereof).    
(b)   In the event of a Change in Control while the Awardee remains a
Non-Employee Director, the Shares at the time subject to each outstanding Option
held by such Awardee pursuant to Section 11, but not otherwise vested, shall
automatically vest in full so that each such Option shall, immediately prior to
the effective date of the Change in Control, become exercisable for all the
Shares as fully vested Shares and may be exercised for any or all of those
vested Shares. Each such Option shall remain exercisable for such fully vested
Shares until the expiration or sooner termination of the Option term in
connection with a Change in Control.     (c)   Each Option which is assumed in
connection with a Fundamental Transaction shall be appropriately adjusted,
immediately after such Fundamental Transaction, to apply to the number and class
of securities which would have been issuable to the Awardee in consummation of
such Fundamental Transaction had the Option been exercised immediately prior to
such Fundamental Transaction. Appropriate adjustments shall also be made to the
Option Price payable per share under each outstanding Option, provided the
aggregate Option Price payable for such securities shall remain the same. To the
extent the actual holders of the Company’s outstanding Common Stock receive cash

               
2004 Equity Incentive Plan
    Page 12 of 16

 



--------------------------------------------------------------------------------



 



      consideration for their Common Stock in consummation of the Fundamental
Transaction, the successor corporation may, in connection with the assumption of
the outstanding Options granted pursuant to Section 11, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Fundamental Transaction.  
  (d)   The grant of Options pursuant to Section 11 shall in no way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.



  (e)   The remaining terms of each Option granted pursuant to Section 11 shall,
as applicable, be the same as terms in effect for Awards granted under this
Plan. Notwithstanding the foregoing, the provisions of Section 9.4 and
Section 10 shall not apply to Options granted pursuant to Section 11.

          11.4 Limited Transferability of Options. Each Option granted pursuant
to Section 11 may be assigned in whole or in part during the Awardee’s lifetime
to one or more members of the Awardee’s family or to a trust established
exclusively for one or more of such family members or to an entity in which the
Awardee is majority owner or to the Awardee ’s former spouse, to the extent such
assignment is in connection with the Awardee ’s estate or financial plan or
pursuant to a Domestic Relations Order. The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
Option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the Option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Administrator may deem appropriate. The Awardee may also designate one or
more persons as the beneficiary or beneficiaries of his or her outstanding
Options under Section 11, and those Options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Awardee ‘s death while holding those Options. Such beneficiary or
beneficiaries shall take the transferred Options subject to all the terms and
conditions of the applicable Award Agreement evidencing each such transferred
Option, including (without limitation) the limited time period during which the
Option may be exercised following the Awardee ’s death.

12. Withholding and Tax Reporting

          12.1 Tax Withholding Alternatives.



  (a)   General. Whenever Award Shares are issued or become free of
restrictions, the Company may require the Awardee to remit to the Company an
amount sufficient to satisfy any applicable tax withholding requirement, whether
the related tax is imposed on the Awardee or the Company. The Company shall have
no obligation to deliver Award Shares or release Award Shares from an escrow or
permit a transfer of Award Shares until the Awardee has satisfied those tax
withholding obligations. Whenever payment in satisfaction of Awards is made in
cash, the payment will be reduced by an amount sufficient to satisfy all tax
withholding requirements.     (b)   Method of Payment. The Awardee shall pay any
required withholding using the forms of consideration described in
Section 6.4(b), except that, in the discretion of the Administrator, the Company
may also permit the Awardee to use any of the forms of payment described in
Section 6.4(c). The Administrator, in its sole discretion, may also permit Award
Shares to be withheld to pay required withholding. If the Administrator permits
Award Shares to be withheld, the Fair Market Value of the Award Shares withheld,
as determined as of the date of withholding, shall not exceed the amount
determined by the applicable minimum statutory withholding rates.

          12.2 Reporting of Dispositions. Any holder of Option Shares acquired
under an Incentive Stock Option shall promptly notify the Administrator,
following such procedures as the Administrator may require, of the sale or other
disposition of any of those Option Shares if the disposition occurs during:
(a) the longer of two years after the Grant Date of the Incentive Stock Option
and one year after the date the Incentive Stock Option was exercised, or
(b) such other period as the Administrator has established.

13. Compliance with Law

The grant of Awards and the issuance and subsequent transfer of Award Shares
shall be subject to compliance with all Applicable Law, including all applicable
securities laws. Awards may not be exercised, and Award Shares may not be
transferred, in violation of Applicable Law. Thus, for example, Awards may not
be exercised unless: (a) a registration statement under the Securities Act is
then in effect with respect to the related Award Shares, or (b) in the opinion
of legal

               
2004 Equity Incentive Plan
    Page 13 of 16

 



--------------------------------------------------------------------------------



 



counsel to the Company, those Award Shares may be issued in accordance with an
applicable exemption from the registration requirements of the Securities Act
and any other applicable securities laws. The failure or inability of the
Company to obtain from any regulatory body the authority considered by the
Company’s legal counsel to be necessary or useful for the lawful issuance of any
Award Shares or their subsequent transfer shall relieve the Company of any
liability for failing to issue those Award Shares or permitting their transfer.
As a condition to the exercise of any Award or the transfer of any Award Shares,
the Company may require the Awardee to satisfy any requirements or
qualifications that may be necessary or appropriate to comply with or evidence
compliance with any Applicable Law.

14. Amendment or Termination of this Plan or Outstanding Awards

          14.1 Amendment and Termination. The Board may at any time amend,
suspend, or terminate this Plan.

          14.2 Stockholder Approval. The Company shall obtain the approval of
the Company’s stockholders for any amendment to this Plan if stockholder
approval is necessary or desirable to comply with any Applicable Law or with the
requirements applicable to the grant of Awards intended to be Incentive Stock
Options. The Board may also, but need not, require that the Company’s
stockholders approve any other amendments to this Plan.

          14.3 Effect. No amendment, suspension, or termination of this Plan,
and no modification of any Award even in the absence of an amendment,
suspension, or termination of this Plan, shall impair any existing contractual
rights of any Awardee unless the affected Awardee consents to the amendment,
suspension, termination, or modification. Notwithstanding anything herein to the
contrary, no such consent shall be required if the Board determines, in its sole
and absolute discretion, that the amendment, suspension, termination, or
modification: (a) is required or advisable in order for the Company, this Plan
or the Award to satisfy Applicable Law, to meet the requirements of any
accounting standard or to avoid any adverse accounting treatment, or (b) in
connection with any transaction or event described in Section 10, is in the best
interests of the Company or its stockholders. The Board may, but need not, take
the tax or accounting consequences to affected Awardees into consideration in
acting under the preceding sentence. Those decisions shall be final, binding and
conclusive. Termination of this Plan shall not affect the Administrator’s
ability to exercise the powers granted to it under this Plan with respect to
Awards granted before the termination of Award Shares issued under such Awards
even if those Award Shares are issued after the termination.

15. Reserved Rights

          15.1 Nonexclusivity of this Plan. This Plan shall not limit the power
of the Company or any Affiliate to adopt other incentive arrangements including,
for example, the grant or issuance of stock options, stock, or other
equity-based rights under other plans.

          15.2 Unfunded Plan. This Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Awardees, any such accounts will be
used merely as a convenience. The Company shall not be required to segregate any
assets on account of this Plan, the grant of Awards, or the issuance of Award
Shares. The Company and the Administrator shall not be deemed to be a trustee of
stock or cash to be awarded under this Plan. Any obligations of the Company to
any Awardee shall be based solely upon contracts entered into under this Plan,
such as Award Agreements. No such obligations shall be deemed to be secured by
any pledge or other encumbrance on any assets of the Company. Neither the
Company nor the Administrator shall be required to give any security or bond for
the performance of any such obligations.

16. Special Arrangements Regarding Award Shares

          16.1 Escrow of Stock Certificates. To enforce any restrictions on
Award Shares, the Administrator may require their holder to deposit the
certificates representing Award Shares, with stock powers or other transfer
instruments approved by the Administrator endorsed in blank, with the Company or
an agent of the Company to hold in escrow until the restrictions have lapsed or
terminated. The Administrator may also cause a legend or legends referencing the
restrictions to be placed on the certificates.

          16.2 Repurchase Rights.



  (a)   General. If a Stock Award is subject to vesting conditions, the Company
shall have the right, during the seven months after the Awardee’s Termination,
to repurchase any or all of the Award Shares that were unvested as of the date
of that Termination. The repurchase price shall be determined by the

               
2004 Equity Incentive Plan
    Page 14 of 16

 



--------------------------------------------------------------------------------



 



      Administrator in accordance with this Section 16.2 which shall be either
(i) the Purchase Price for the Award Shares (minus the amount of any cash
dividends paid or payable with respect to the Award Shares for which the record
date precedes the repurchase) or (ii) the lower of (A) the Purchase Price for
the Shares or (B) the Fair Market Value of those Award Shares as of the date of
the Termination. The repurchase price shall be paid in cash. The Company may
assign this right of repurchase.     (b)   Procedure. The Company or its
assignee may choose to give the Awardee a written notice of exercise of its
repurchase rights under this Section 16.2. However, the Company’s failure to
give such a notice shall not affect its rights to repurchase Award Shares. The
Company must, however, tender the repurchase price during the period specified
in this Section 16.2 for exercising its repurchase rights in order to exercise
such rights.

17. Beneficiaries


An Awardee may file a written designation of one or more beneficiaries who are
to receive the Awardee’s rights under the Awardee’s Awards after the Awardee’s
death. An Awardee may change such a designation at any time by written notice.
If an Awardee designates a beneficiary, the beneficiary may exercise the
Awardee’s Awards after the Awardee’s death. If an Awardee dies when the Awardee
has no living beneficiary designated under this Plan, the Company shall allow
the executor or administrator of the Awardee’s estate to exercise the Award or,
if there is none, the person entitled to exercise the Option under the Awardee’s
will or the laws of descent and distribution. In any case, no Award may be
exercised after its Expiration Date.

18. Miscellaneous

          18.1 Governing Law. This Plan, the Award Agreements and all other
agreements entered into under this Plan, and all actions taken under this Plan
or in connection with Awards or Award Shares, shall be governed by the laws of
the State of Delaware.

          18.2 Determination of Value. Fair Market Value shall be determined as
follows:



  (a)   Listed Stock. If the Shares are traded on any established stock exchange
or quoted on a national market system, Fair Market Value shall be the closing
sales price for the Shares as quoted on that stock exchange or system for the
date the value is to be determined (the “Value Date”) as reported in The Wall
Street Journal or a similar publication. If no sales are reported as having
occurred on the Value Date, Fair Market Value shall be that closing sales price
for the last preceding trading day on which sales of Shares are reported as
having occurred. If no sales are reported as having occurred during the five
trading days before the Value Date, Fair Market Value shall be the closing bid
for Shares on the Value Date. If Shares are listed on multiple exchanges or
systems, Fair Market Value shall be based on sales or bid prices on the primary
exchange or system on which Shares are traded or quoted.     (b)   Stock Quoted
by Securities Dealer. If Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported on any established stock exchange or
quoted on a national market system, Fair Market Value shall be the mean between
the high bid and low asked prices on the Value Date. If no prices are quoted for
the Value Date, Fair Market Value shall be the mean between the high bid and low
asked prices on the last preceding trading day on which any bid and asked prices
were quoted.     (c)   No Established Market. If Shares are not traded on any
established stock exchange or quoted on a national market system and are not
quoted by a recognized securities dealer, the Administrator (following
guidelines established by the Board or Committee) will determine Fair Market
Value in good faith. The Administrator will consider the following factors, and
any others it considers significant, in determining Fair Market Value: (i) the
price at which other securities of the Company have been issued to purchasers
other than Employees, Directors, or Consultants, (ii) the Company’s
stockholders’ equity, prospective earning power, dividend-paying capacity, and
non-operating assets, if any, and (iii) any other relevant factors, including
the economic outlook for the Company and the Company’s industry, the Company’s
position in that industry, the Company’s goodwill and other intellectual
property, and the values of securities of other businesses in the same industry.

          18.3 Reservation of Shares. During the term of this Plan, the Company
shall at all times reserve and keep available such number of Shares as are still
issuable under this Plan.

               
2004 Equity Incentive Plan
    Page 15 of 16

 



--------------------------------------------------------------------------------



 



          18.4 Electronic Communications. Any Award Agreement, notice of
exercise of an Award, or other document required or permitted by this Plan may
be delivered in writing or, to the extent determined by the Administrator,
electronically. Signatures may also be electronic if permitted by the
Administrator.

          18.5 Notices. Unless the Administrator specifies otherwise, any notice
to the Company under any Option Agreement or with respect to any Awards or Award
Shares shall be in writing (or, if so authorized by Section 18.4, communicated
electronically), shall be addressed to the Secretary of the Company, and shall
only be effective when received by the Secretary of the Company.

 

               
2004 Equity Incentive Plan
    Page 16 of 16